DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Response to Amendment
	The amendment filed on July 16, 2021 has been entered.  Applicant has:  amended claims 23, 42 and 43.  Claims 23-31, 34, 37-40 and 42-43 remain pending, have been examined and currently stand rejected. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “recognition engine” that identifies a real-world object as a game object within and based on the first digital representation and based on the geographic location and orientation data, in claim 43; and 
a “content management module” that identifies an activation policy based on the identified real-world object and activates an augmented reality (AR) content set according to activation criteria of the identified activation policy, the activation criteria including an authorization status of a user of the first computing device, in claim 43.
These limitations have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder (i.e. recognition engine, content management module) coupled with functional language without reciting sufficient structure to achieve the function(s).  Furthermore, the generic placeholder(s) is/are not modified by a structural modifier.  The generic placeholders mentioned above are considered generic because the associated functions can be performed by either hardware and/or software, and the generic placeholders themselves do not imply obvious structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For computer implemented inventions, as is the case here, the corresponding structure must include both the computer, or computer component, and the algorithm(s) that the computer uses to perform the specialized functions.  MPEP 2161.01.  Here Applicant’s specification identifies the computer of the corresponding structure by stating:  “Throughout the following discussion, numerous references will be made regarding servers, services, interfaces, engines, modules, clients, peers, portals, platforms, or other systems formed from computing devices. It should be appreciated that the use of such terms is deemed to represent one or more computing devices having at least one processor (e.g., ASIC, FPGA, DSP, x86, ARM, ColdFire, GPU, multi-core processors, etc.) configured to execute software instructions stored on a computer readable tangible, non-transitory medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.).”  Specification [0021].  Applicant also discloses the algorithm for the steps associated with the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 23-24, 26-28, 30, 34, 39-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2014/0002444 A1) (“Bennett”) in view of Pretlove et al. (US 2006/0241792 A1) (“Pretlove”).
Regarding Claims 23, 42 and 43:  Bennett discloses a computing device implemented method of augmented reality game play, the method comprising:
receiving, by a first computing device, a first digital representation of a scene, wherein the first digital representation comprises at least a geographical location of the first computing device and orientation data (See at least Bennett [0031-0033]; [0035]; [0040]; [0043]; [0048]; [0061-0062]; [0066-0067]; [0070]; [0089]; [0107]; [0123].  Where a first computing device (i.e. display device e.g., “display device 2” embodied as eyeglasses) receives a first digital representation (i.e. image data) of a scene (i.e. an environment/field of view), wherein the first digital representation (i.e. image data) comprises at least a geographical location of the first computing device (i.e. location data, e.g., from a GPS transceiver) and orientation data (i.e. orientation data, e.g., from inertial sensing unit).);
identifying a real-world object as a game object within and based on the first digital representation and based on the geographic location and orientation data thereof (See at least Bennett [0028]; [0061-0062]; [0070-0073]; [0111] [0115-0125]; [0134]; Fig. 5.  Where [the );
identifying an activation policy based on the identified real-world object (See at least Bennett Abstract; [0112-0113]; [120-0125]; [0143].  Where an activation policy (i.e. activation criteria) is identified based on the real-world object (i.e. an interaction zone, e.g., an area rug, an area around a desk).); 
activating, by the first computing device, an augmented reality (AR) content set according to activation criteria of the identified activation policy, the activation criteria including an authorization status of a user of the first computing device, wherein said activating includes rendering, by the first computing device, the activated AR content set proximate to the game object on a display of the first computing device (See at least Bennett Abstract; [0029]; [0062]; [0111-0113]; [0115-0125]; [0127]; [0133]; [0137]; [0143-0146]; Fig 5 item 512.  Where the first computing device (i.e. display device) activates an augmented reality (AR) content set (i.e. virtual feature, e.g., an apple, a virtual scroll, etc.) according to activation criteria (i.e. one or more activation criteria options) of the identified activation policy (i.e. of the identified activation criteria), the activation criteria including an authorization status of a user of the first computing device (i.e. the activation criteria met by the user, e.g., the user being within a particular area, the user speaking a particular word/command, the user making a particular gesture, the user completing a particular task, etc.), wherein said activating includes rendering (i.e. displaying), by the first computing device, the activated AR content set (i.e. virtual feature, ).
	Bennett discloses that augmented reality (AR) content can be activated on an AR display upon satisfaction of activation criteria such as confirming that the user of the AR display is within a particular zone based on location data and a 3D mapping of the environment.  Bennett [0120-0121].  Bennett also discloses where a user is presented with AR content (e.g., a virtual apple) and is able to manipulate the AR content by moving it from one location in the interaction zone to another location in the interaction zone (e.g., by catching a virtual apple and placing the virtual apple in a bowl).  Bennett [0137]; [0143-0146].  However, Bennett does not explicitly discloses but Pretlove, in the analogous art of combining stored virtual images together with a real image (Pretlove Abstract; [0014]), teaches:  presenting a control interface to the user on the display of the first computing device according to the identified activation policy, the control interface enabling the user to graphically modify an image of the real-world object (See at least Pretlove [0043]; [0045-0046]; [0048-0049]; [0068]; [0072-0073]; [0084-0085]; Fig. 4.  Where a control interface (i.e. control functions, e.g., control buttons, images, icons on a graphic/virtual control panel) is presented to the user on the display of the first computing device (i.e. wearable display, e.g., wearable glasses) according to the identified activation policy (e.g., according to a policy/instruction that dictates that a graphic/virtual control panel should be displayed when an ID associated with an object is recognized), the control interface enabling the user to graphically modify an image of the real-world object (i.e. manipulate the augmented reality display which includes the equipment of interest (i.e. object 7)).). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s method of presenting augmented reality (AR) content to a user and allowing the user to manipulate the content within a specified zone, to include the 
Examiner Note:  The portion of the limitation which recites “the control interface enabling the user to graphically modify an image of the real-world object”, found in the “presenting a control interface” step, is broad enough to be considered an intended use and/or non-functional descriptive material.  For example, this portion of the limitation could be interpreted as describing why the control interface was presented to the user (i.e. to enable the user to modify an image).  Accordingly, based on this interpretation, this limitation would be describing an intended use and would be given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Additionally or alternatively, this portion of the limitation could be interpreted as describing attributes of the control interface.  However, in this case, those attributes are non-functional descriptive material because they only describe the particular controls/functionality included in the control interface (e.g., controls that enable a user to graphically modify an image of the real-world object), however, the fact that the control interface has particular controls/functionality fails to affect how any of the positively recited steps are performed.  For example, the control interface is not presented in a particular manner simply because the control interface enables a user to graphically modify an image of the real-world object.  It has been held that nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


Regarding Claim 24:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses wherein the real-world object comprises at least a portion of a building (See at least Bennett [0039]; [0123-0124].  Wherein the real-world object (i.e. interaction zone) comprises at least a portion of a building (e.g., “a user may designate a foyer at the entrance of his home as an interaction zone”).).
Examiner Note:  The phrase “wherein the real-world object comprises at least a portion of a building” is non-functional descriptive material as it only describes, at least in part, the particular type/form of the real-world object, however, the fact that the real-world object is of a particular type/form fails to affect how any of the positively recited steps are performed.  For example, the real-world object is not identified differently simply because it is of a particular type or form (e.g., a building).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 26:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses wherein the first digital representation further includes magnetic data (See at least Bennett [0048]; [0070].  Where the first digital representation (i.e. image data) further includes magnetic data (i.e. data from an orientation sensing unit, e.g., a three axis magnetometer).).

Regarding Claim 27:  The combination of Bennett and Pretlove discloses the method of claim 26.  Bennett further discloses determining the orientation data from the magnetic data (See at least Bennett [0048]; [0061-0062]; 0070]; [0134].).

Regarding Claim 28:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses wherein the AR content set comprises weather data (See at least Bennett Abstract; [0029]; [0032]; [0062]; [0111-0113]; [0115-0125]; Fig 5.  Where the AR content set (i.e. virtual feature/effect) comprises weather data (i.e. an atmospheric condition, e.g., fog or rain).).
Examiner Note:  The phrase “wherein the AR content set comprises weather data” is non-functional descriptive material as it only describes, at least in part, the type of AR content that is activated and/or rendered, however, the fact that a particular type of content is activated and/or rendered fails to affect any of the positively recited steps.  For example, the AR content is not activated or rendered differently simply because it is a particular type of content (e.g., weather data).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 30:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses wherein the authorization status comprises a level (See at least Bennett [0091]; [0137-0146].  Where the authorization status (i.e. the activation criteria met by the user, e.g., the user being within a particular area, the user speaking a particular word/command, the user making a particular gesture, the user completing a particular task, etc.) comprises a level (e.g., an age group, or a level of completion in a game (e.g., placing enough apples in a bowl to receive a virtual banana)).).

Regarding Claim 34:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses wherein the activation criteria include rules for access control of the content by the user (See at least Bennett [0121].  Where the activation criteria (i.e. one or more activation criteria options) include rules for access control of the content by the user (i.e. a condition/criteria/rule the user must meet before they are allowed to manipulate/control the AR content (e.g., the protection zone).  For example, Bennett requires that a user must wear a particular T-shirt in order to activate/control a protection zone around the user.).).

Regarding Claim 39:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses wherein the first computing device comprises a smart phone (See at least Bennett [0035-0036]; [0137]; [0147].).

Regarding Claim 40:  The combination of Bennett and Pretlove discloses the method of claim 23.  Bennett further discloses the first computing device using a global positioning system to determine the geolocation of the user (See at least Bennett [0048]; [0073-0074] “location data such as GPS data from a GPS transceiver of the location sensing unit 144 on the display device 2 may identify the location of the user”; [0123]; [0134]).

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove, as applied above, and further in view of Mullen (US 2013/0344958 A1).
Regarding Claim 25:  The combination of Bennett and Pretlove discloses the method of claim 24.  Bennett discloses that a user may designate a foyer at the entrance of his home as an interaction zone.  Bennett [0123-0124].  Bennett further discloses that at least one virtual feature of an interaction zone may be displayed so that a user can identify where the zone is in order to move toward it.  Bennett (See at least Mullen [0058]; [0070-0076].  Where the at least a portion of a building (e.g., house, door to the house, etc.) is rendered as an AR content game object (i.e. a virtual environmental object) on the display of the first computing device (i.e. displayed to a user) relative to the geolocation of the user (i.e. in his/her view).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s method of identifying a foyer (i.e. a portion of a building) as an interaction zone and displaying a virtual feature in an interaction zone so that a user can identifying where the zone is, to include the teachings of Mullen, in order to make playing the same game in different playfields appear different as virtual environmental objects are placed differently in the different playfields (Mullen [0074]).

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove, as applied above, and further in view of Liu et al. (US 2013/0050258 A1) (“Liu”).
Regarding Claim 29:  The combination of Bennett and Pretlove discloses the method of claim 28.  However, Bennett does not explicitly disclose rendering the weather data on the display of the first computing device.	Liu, on the other hand, teaches rendering the weather data on the display of the first computing device (See at least Liu [0039-0040]; [0145]; [0152]; Figs. 16E – 16I.  Where the weather data (i.e. ).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s method of displaying a virtual feature on a near-eye AR display according to activation criteria, to include the teachings of Liu, in order to allow a user to view images from a data stream when looking at certain objects (Liu [0038-0039]).

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove, as applied above, and further in view of Patterson et al. (US 2002/0124024 A1) (“Patterson”).Regarding Claim 31:  The combination of Bennett and Pretlove discloses the method of claim 30.  However, Bennett does not explicitly disclose wherein the level comprises a user security level.	Patterson, on the other hand, teaches wherein the level comprises a user security level (See at least Patterson [0044].  Where the user’s authorization status comprises a user security level (i.e. permission level or security clearance).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s method of displaying a virtual feature on a near-eye AR display according to activation criteria, to include the teachings of Patterson, in order to regulate access to images and related information based on a user’s permission level (Patterson [0044]).

	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove, as applied above, and further in view of Knudson et al. (US 2013/0260727 A1) ("Knudson").
Regarding Claim 37:  The combination of Bennett and Pretlove discloses the method of claim 23.  However, Bennett does not explicitly disclose wherein the activation criteria include payment (See at least Knudson [0280]; [0287]; [0295-0299]; [0310-0311].  Where the activation criteria (i.e. policy/set of limitations/set of rules that identify what information to send to a user and/or when to send information (e.g., an alert/notification) to a user) include payment requirements (i.e. PurchaseAttribute data, e.g., data indicating that there is an option to purchase an item).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s method of displaying a virtual feature on a near-eye AR display according to activation criteria, to include the teachings of Knudson, in order to allow an app to decide whether a purchase opportunity should be presented to a user (Knudson [0299]).

Regarding Claim 38:  The combination of Bennett, Pretlove and Knudson discloses the method of claim 37.  Knudson further discloses presenting a payment authorization interface to the user via the display of the first computing device (See at least Knudson [0280]; [0287]; [0295-0299]; [0310-0311].  Where a payment authorization interface (i.e. app presenting a purchase opportunity) is presented to the user via the display of the first computing device.).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 23-31, 34, 37-40 and 42-43 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior 35 U.S.C. 112(b) rejections are withdrawn. Claim Rejections – 35 U.S.C. § 103
See Fig. 4 where control panel 14’ is overlaid on image of object 7’.  When an object (i.e. real-world object) is recognized by the system (e.g., via a matching process) it overlays the control panel onto the image of the object and provides the user with various control functions (i.e. a control interface, e.g., buttons) that allow the user to manipulate the displayed image.  Pretlove [0048]; [0072].  Since the augmented reality display/displayed image includes the image of the object (i.e. image of the real-world object) overlaid with the control panel, any manipulation of the control panel display would also cause the image of the object to be graphically modified.  For example, in Figure 4 of Pretlove, if the up/down buttons (i.e. control interface, item 87 in Fig. 4) were used to adjust the menu items (i.e. item 85 in Fig. 4, e.g., the temperature, pressure, etc.) overlaid on the image of the real world object (i.e. item 7’ in Fig. 4) then the image of the real-world object (i.e. the image of object 7) would be graphically modified.   Accordingly, the control interface (i.e. control functions, e.g., control buttons, images, icons on a graphic/virtual control panel) disclosed by Pretlove does allow the user to graphically modify (i.e. manipulate) an image of the real-world object (e.g., an image of object 7).
	As best understood, Applicant also appears to indicate that the portion of the limitation which recites "the control interface enabling the user to graphically modify the digital representation" (as previously claimed) is not an intended use, rather, this portion of the limitation is describing the functionality of the control interface.  Amendment, p. 8.  Examiner agrees that this portion of the 
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection, seen above, all claims remain rejected under 35 U.S.C. § 103.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Ramkumar et al. (US 2012/0299961 A1) discloses a process of augmenting an image of an object captured and displayed in real time with associated content as rendered on an electronic device.  See e.g., Ramkumar Abstract; [0029]; Fig. 3.
Cohen (US 2012/0154438 A1) discloses where a user captures an image of a building, store, statue, or other such "target object", and interactive content and/or information pertinent to the target object is provided to the user via the mobile device.  The interactive content and/or information is created and/or modified based on the appearance of the target object.  Cohen [0038].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        August 10, 2021
                                                                                                                                                                                               /STEVEN S KIM/Primary Examiner, Art Unit 3685